       Case 1:18-cv-00229-NONE-JLT Document 23 Filed 10/15/20 Page 1 of 1


1

2

3

4

5

6

7
8                                    UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   VONTAY MOYA, an individual,                      Case No. 1:18-CV-00229-LJO JLT
12                      Plaintiff,                    ORDER AFTER NOTICE OF SETTLEMENT
                                                      (Doc. 22)
13           vs.
14   KINDRED HEALTHCARE, INC., et al,
15                      Defendants.
16

17           The parties report that they have settled the matter and indicate they will seek dismissal of
18   the action soon. (Doc. 22) Thus, the Court ORDERS:
19           1.     The stipulation to dismiss the action SHALL be filed no later than December 14,
20   2020;

21           2.     All pending dates, conferences and hearings are VACATED.

22   The parties are advised that failure to comply with this order may result in the Court imposing

23   sanctions, including the dismissal of the action.

24

25   IT IS SO ORDERED.

26      Dated:     October 14, 2020                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
